Case: 14-10292      Document: 00513025778         Page: 1    Date Filed: 04/30/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-10292
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            April 30, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

ARNOLD TROY CRAYTON,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:13-CR-160-1


Before HIGGINBOTHAM, JONES, and HIGGINSON, Circuit Judges.
STEPHEN A. HIGGINSON: *
       Arnold Troy Crayton, federal prisoner # 29092-177, appeals the sentence
imposed following his guilty plea conviction of possession with intent to
distribute marijuana. At sentencing, the district court found, in accord with
the presentence report (PSR), that Crayton’s offense involved an estimated 308
pounds, or 139.70 kilograms, of marijuana, resulting in a base offense level of
26. Crayton argues, first, that the district court reversibly erred when it


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-10292     Document: 00513025778      Page: 2    Date Filed: 04/30/2015


                                  No. 14-10292

determined, for sentencing purposes, that the offense involved an estimated
308 pounds, or 139.70 kilograms, of marijuana. He argues that he should only
be held responsible for approximately 50 pounds of marijuana, which is what
he admitted to possessing in a factual resume. He contends that there is
insufficient evidence in the PSR to support the district court’s drug quantity
determination. In his second point of error, he asserts that his sentence is
substantively unreasonable, and that the district court plainly erred in
imposing a 60-month within-guidelines sentence in light of his objections to
the 308-pound drug-quantity determination.
      This court reviews “the district court’s legal interpretation of the
Sentencing Guidelines de novo and factual findings for clear error.” United
States v. Brooks, 681 F.3d 678, 712 (5th Cir. 2012).          The district court’s
determination of drug quantity for purposes of sentencing is a factual finding
that will be upheld unless it is not plausible in light of the entire record. United
States v. Alaniz, 726 F.3d 586, 618 (5th Cir. 2013); see also United States v.
Betancourt, 422 F.3d 240, 246 (5th Cir. 2005). “When making factual findings
for sentencing purposes, district courts ‘may consider any information which
bears sufficient indicia of reliability to support its probably accuracy.’” United
States v. Harris, 702 F.3d 226, 230 (5th Cir. 2012) (quoting United States v.
Solis, 299 C.3d 420, 455 (5th Cir. 2002)). Generally, the information contained
in the PSR “bears sufficient indicia of reliability, such that a sentencing judge
may consider it as evidence in making the factual determinations required by
the Sentencing Guidelines.” United States v. Huerta, 182 F.3d 361, 364 (5th
Cir. 1999). “When faced with facts contained in the PSR that are supported by
an adequate evidentiary basis with sufficient indicia of reliability, a defendant
must offer rebuttal evidence demonstrating that those facts are ‘materially




                                         2
    Case: 14-10292      Document: 00513025778     Page: 3   Date Filed: 04/30/2015


                                 No. 14-10292

untrue, inaccurate or unreliable.’” Harris, 702 F.3d at 230 (quoting Huerta,
182 F.3d at 364-65).
      Although Crayton objected to the probation officer’s drug quantity
determinations, he did not present any evidence to rebut the findings made in
the PSR and the addendum to the PSR. Specifically, he did not rebut the
probation   officer’s   determination   that    the   308-pound   estimate    was
conservative, based on reliable information that Crayton received 100 pounds
of marijuana on a weekly basis for distribution, as well as the fact that 52
pounds of marijuana, plus wrappings from an additional 256 pounds of
marijuana, were found in his home. Given the lack of rebuttal evidence, the
district court did not err in relying on the information furnished by the
probation officer. See Alaniz, 726 F.3d at 619. The district court’s finding that
the offense involved 308 pounds of marijuana is plausible in light of the entire
record. Accordingly, the district court did not clearly err in determining that
Crayton’s offense involved an estimated 308 pounds of marijuana and, thus,
warranted an offense level of 26. See id. at 618.
      Crayton also argues that the district court plainly erred in sentencing
him to 60 months in prison in light of his objections to the drug quantities.
Because Crayton did not object to the substantive reasonableness of his
sentence in the district court, plain error review applies. See United States v.
Peltier, 505 F.3d 389, 391-92 (5th Cir. 2007). To demonstrate plain error,
Crayton must show a forfeited error that is clear or obvious and that affects
his substantial rights. Puckett v. United States, 556 U.S. 129, 135 (2009).
      Crayton fails to demonstrate any error, much less clear or obvious error.
His only apparent complaint seems to be that the district court erred in holding
him responsible for 308 pounds of marijuana. He does not otherwise allege any
specific failure in the district court’s consideration of any sentencing factor.



                                        3
    Case: 14-10292     Document: 00513025778     Page: 4   Date Filed: 04/30/2015


                                  No. 14-10292

There is no evidence that the district court failed to consider any significant
factors, gave undue weight to any improper factors, or clearly erred in
balancing the sentencing factors. See United States v. Cooks, 589 F.3d 173,
186 (5th Cir. 2009). His dissatisfaction with the district court’s weighing of the
18 U.S.C. § 3553(a) factors is insufficient to rebut the presumption of
reasonableness that attaches to his within-guidelines sentence. See id.
      AFFIRMED.




                                        4